Citation Nr: 1548992	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for positional vertigo, to include as secondary to bilateral sensorineural hearing loss, tinnitus, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 70 percent for PTSD.

3.  Entitlement to a compensable rating for bilateral sensorineural hearing loss, prior to May 9, 2007.

4.  Entitlement to a rating higher than 10 percent for bilateral sensorineural hearing loss, from May 9, 2007.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A notice of disagreement was received in November 2006, a statement of the case was issued in March 2007, and a VA Form 9 was received in April 2007.

In June 2011, the Board issued a decision on this appeal.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's June 2011 decision and remanded the matter for action consistent with the Court's decision.

In January 2014 and January 2015, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  In October 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for positional vertigo, to include as secondary to bilateral sensorineural hearing loss, tinnitus, and/or PTSD.

2.  In October 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 70 percent for PTSD.

3.  In October 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a compensable rating for bilateral sensorineural hearing loss, prior to May 9, 2007.

4.  In October 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 10 percent for bilateral sensorineural hearing loss, from May 9, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for positional vertigo, by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to an initial rating higher than 70 percent for PTSD, by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for bilateral sensorineural hearing loss, prior to May 9, 2007, by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 10 percent for bilateral sensorineural hearing loss, from May 9, 2007, by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his authorized representative, has withdrawn the appeals for entitlement to service connection for positional vertigo, entitlement to an initial rating higher than 70 percent for PTSD, entitlement to a compensable rating for bilateral hearing loss, prior to May 9, 2007, and entitlement to a rating higher than 10 percent for bilateral hearing loss, from May 9, 2007 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See October 2015 statement.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for positional vertigo, to include as secondary to bilateral sensorineural hearing loss, tinnitus, and/or PTSD, is dismissed.

Entitlement to an initial rating higher than 70 percent for PTSD is dismissed.

Entitlement to a compensable rating for bilateral sensorineural hearing loss, prior to May 9, 2007, is dismissed.

Entitlement to a rating higher than 10 percent for bilateral sensorineural hearing loss, from May 9, 2007, is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


